DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on September 2, 2022 has been received. Claims 1-12 are currently pending.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Regarding Applicant’s argument that Thorneburg, Higaki, and Rock fail to teach the new limitation wherein “the first yarn limits the transition of the second yarn from the crimped state to the uncrimped state” (see pages 5-6 of Applicant’s Remarks), the Examiner respectfully disagrees. 
Applicant asserts that since Thorneburg teaches a first yarn (B1) that is crimped and elastic/stretchy, the first yarn would not limit the transition of the second yarn as claimed. Applicant also explains wherein the new limitation is supported by paragraph 0034 of the instant specification, “which explains how this structure can help to reduce the likelihood of deformation or sagging.”
However, the Examiner notes that paragraph 0034 actually describes wherein the feature of “the first yarn limits the transition of the second yarn from the crimped state to the uncrimped state” is achieved by plating the second yarn with the first yarn: “Continuing, plating the second yarn 112 with the first yarn 110 may be important in helping to "lock-down" or securing the second yarn 112. Considering that the second yarn 112 undergoes a dimensional transformation when exposed to a physical stimulus, locking down or securing this yarn via the plating and interlooping process with the first yarn 110 may be important for constraining, at least partially, some of the dimensional changes of the second yarn 112 so that a garment incorporating the knit structure 100 does not generally deform, bag, or sag to an appreciable degree when the second yarn 112 transitions from, for instance, a crimped state to a flat or straight state” (see paragraph 0034). 
As such, the added functional limitation of the first yarn limiting the transition of the second yarn from the crimped state to the uncrimped state appears to be a natural result of the first yarn and second yarn being plated together, since the first yarn is intimately interlooped with the second yarn to form the plated fabric and therefore physically constrains the second yarn to a certain degree.
The Examiner further notes that the plated relationship between the first and second yarns was previously recited in the claims and is already taught by both Thorneburg and Higaki (see Fig. 2 and column 2, lines 15-65 of Thorneburg; Fig. 2 and paragraphs 0007-0009, and 0027 of Higaki; and pages 9-11 of the Non-Final Rejection). As such, one of ordinary skill in the art would understand that the plated knitted fabrics taught by Thorneburg and Higaki would be capable of performing the claimed functional limitation.
Finally, it is noted that the Non-Statutory Double Patenting Rejection set forth in the Non-Final Office action mailed on June 2, 2022 is withdrawn in view of the Terminal Disclaimer filed on September 2, 2022, which has been approved.
See updated rejection(s) below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “a first non-absorptive yarn that is uncrimped.” See below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation “a first non-absorptive yarn that is uncrimped.” The limitation lacks support in the original disclosure and therefore constitutes new matter. The Examiner notes that while the first yarn is described in the specification as non-absorptive (see paragraph 0026), the first yarn does not appear to be described anywhere in the specification as “uncrimped.”
Paragraph 0026 describes various characteristics of the first yarn at length: “In exemplary aspects, the first yarn 110 may comprise a yarn that is dimensionally stable upon exposure to a physical stimulus such as, for example, water, increased temperature, wind, light energy, magnetic energy, and the like. In other words, the first yarn 110 does not undergo a measurable change in dimension or characteristics (i.e., length, thickness, degree of crimp, for example) when exposed to a physical stimulus. In exemplary aspects, the first yarn 110 may comprise a 20 gauge, 150 denier, 144 filament semi-dull heather polyester yarn. Formulations for the fiber or filament content of the first yarn 110 may comprise, for example, a 50% regular non-absorptive polyester and a 50% cationic dyeable polyester yarn that is also non-absorptive. Other formulations for the fiber or filament content of the first yarn 110 are contemplated herein. As well, other non-absorptive polymer fibers or filaments are contemplated herein such as rayon, nylon, polyacrylic, and the like.” 
As seen above, while the specification describes various dimensions and fiber percentages of the first yarn, it does not specifically describe the first yarn as “uncrimped.” Notably, the word “uncrimped” appears to be used in the specification only to describe the transition of the second yarn from a crimped state to an uncrimped state (e.g. in paragraph 0026 and 0037), and is not used to describe the first yarn.
With regards to the use of negative limitation in the claims: it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg (US Patent No. 3,793,851), in view of Higaki et al. (herein Higaki)(JP 2003041462A), further in view of Rock (US PG Pub 2010/0130903).
Regarding claim 1, Thorneburg discloses a knitted textile (knitted textile forming knitted sock of Fig. 1) comprising:
a first surface (outer surface of sock, configured to face away from the wearer, see Figs. 1-2) and an opposite second surface (inner surface of sock, configured to face the wearer, see Figs. 1-2);
a first yarn (B-1) that is configured to be dimensionally stable upon exposure to moisture (see column 2, lines 15-47, first yarn B-1 is hydrophobic and thus configured to be dimensionally stable upon exposure to moisture),
a second yarn (B-2) that is configured to exhibit a dimensional transformation upon exposure to the moisture (see column 2, lines 15-47, second yarn B-2 is hydrophilic and thus configured to exhibit a dimension transformation upon exposure to the moisture, e.g., at least a physical expansion upon absorption of moisture), the second yarn plated with the first yarn such that the first yarn generally forms the first surface of the knitted textile and the second yarn is generally positioned under the first yarn (see Fig. 2 and column 2, lines 15-65), and
a third yarn (T-1) forming the second surface of the knitted textile (see Fig. 2, note that third yarn T-1 forms at least a portion of the second/inner surface of the sock), the third yarn forming terry loops (terry loops formed by T-1, see Figs. 1-2 and column 2, lines 15-64) that extend from the second surface of the knitted textile, wherein the terry loops form a plurality of discrete projections (i.e., projections formed by each terry loop), each projection of the plurality of discrete projections having a terminal end (distal end of each loop) located opposite the first surface of the knitted textile (see Figs. 1-2 and column 2, lines 15-64), each projection of the plurality of discrete projections separated from an adjacent projection by a space (see annotated Fig. 2; each terry loop of third yarn T-1 forms a respective discrete projection that is separated from an adjacent terry loop/projection by a space).

    PNG
    media_image1.png
    596
    757
    media_image1.png
    Greyscale

Thorneburg substantially discloses the invention as claimed above but fails to further disclose wherein the second yarn is specifically configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the knitted textile. However, as noted above, Thorneburg does disclose wherein the second yarn is hydrophilic and is thus configured to absorb moisture and physically expand upon exposure to the moisture.
Furthermore, Higaki teaches a knitted textile for a garment (see paragraph 0005) having a first yarn (B) and a second yarn (A) plated together (see Fig. 2 and paragraphs 0007, 0009, and 0027), wherein the first yarn (B) is configured to be dimensionally stable upon exposure to moisture (see paragraph 0016), and the second yarn (A) is configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the knit material (see paragraphs 0006-0007, 0013, and 0022), to provide the knitted textile with a self-adjusting air permeability function so as to enhance breathability in response to humidity or sweating (see paragraphs 0002-0006). 
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s hydrophilic second yarn to specifically be configured to transition from a crimped state to an uncrimped state upon exposure to the moisture to cause an increase in air permeability of the first knit material, as doing so would provide the knitted textile with a self-adjusting air permeability function so as to enhance breathability in response to humidity or sweating.
It is noted that the recitations of “configured to be dimensionally stable upon exposure to moisture” and “configured to transition from a crimped state to an uncrimped state upon exposure to the moisture” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Thorneburg and Higaki together teach the structure as claimed (see above) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
As modified, the first yarn would limit the transition of the second yarn from the crimped state to the uncrimped state, at least due to the plated knit structure of the fabric (see Fig. 2 and column 2, lines 15-65 of Thorneburg; Fig. 2 and paragraphs 0007-0009, and 0027 of Higaki).
It is noted that the recitation of “the first yarn limits the transition of the second yarn from the crimped state to the uncrimped state” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. As discussed above in the Response to Arguments, the recited functional limitation appears to be achieved by plating the first and second yarn together to form a plated fabric, such that the first yarn, when intimately interlooped with the second yarn in the plated relationship, physically restrains the second yarn to a certain degree. See paragraph 0034 of the instant specification. Thorneburg and Higaki together teach the plated knit construction as claimed (see above) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Thorneburg further fails to disclose wherein the terry loops are clustered together in groups such that each group of terry loops forms a respective projection of a plurality of discrete projections. Instead, Thorneburg depicts wherein the terry loops are disposed singly at spaced intervals without being clustered together into distinct groups (see at least Fig. 2).
However, Rock teaches a garment (30, see Figs. 4A-4B and paragraphs 0047-0050 and 0078) comprising a knitted textile (see paragraphs 0047-0050, garment 30 may be formed by terry loop knit construction) having a first (outer) surface and a second (inner) surface (outer and inner surfaces configured to face away from, and face towards, the wearer, respectively; see Figs. 4A-4B), the knitted textile including a plurality of terry loops (40) that extend from the second/inner surface of the knitted textile (see Figs. 4A-4B and 7-8 and paragraphs 0050-0053), wherein the terry loops are clustered together in groups such that each group of terry loops forms a respective projection of a plurality of discrete projections (38b), each projection of the plurality of discrete projections separated from an adjacent projection by a space (37a, 37b; see Figs. 4A-4B and 7-8 and paragraphs 0047-0054); so as to provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections (see paragraph 0047).
Therefore, based on Rock’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s knitted textile such that the terry loops would be clustered together in groups instead of being disposed singly at spaced intervals across the second surface, and such that each group of terry loops would form a respective projection of a plurality of discrete projections; as doing so would provide thermal insulation properties to the knitted textile while still allowing for air circulation between the projections.

Regarding claim 2, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the third yarn (T-1 of Thorneburg) is configured to be dimensionally stable upon exposure to the moisture (see column 2, lines 15-47 of Thorneburg, third yarn T-1 is hydrophobic and thus configured to be dimensionally stable upon exposure to moisture).
It is noted that the recitation of “configured to be dimensionally stable upon exposure to moisture” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Thorneburg discloses the structure of the third yarn as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the knitted textile (sock of Thorneburg, as modified by Higaki and Rock above) exhibits a first air permeability when unexposed to the moisture and wherein the first garment portion exhibits a second air permeability when exposed to the moisture, the first air permeability being less than the second air permeability (see paragraphs 0006-0007, 0013, and 0022 of Higaki).

Regarding claim 4, Thorneburg, Higaki and Rock together teach the limitations of claims 3, as discussed above, but fail to specifically teach wherein the second air permeability is at least 25% greater than the first air permeability.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of air permeability such that the second air permeability would be at least 25% greater than the first air permeability, in order to achieve an optimal configuration to accommodate the wearer’s insulation/ventilation needs, since discovering the optimum or workable ranges of air permeability involves only routine skill in the art. See MPEP 2144.05.
Furthermore, Applicant has not provided any criticality for the claimed range. See MPEP 2144.05 (III).

Regarding claim 5, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein the plurality of discrete projections (38b of Rock) are located adjacent to each other in a tessellation pattern (see Figs. 4A-4B and 7 of Rock; projections 38b form a checkered appearance/pattern, i.e., a tessellation pattern inasmuch as claimed, see definition of “tessellated” via Merriam-Webster.com).

Regarding claim 6, the modified textile of Thorneburg (i.e., Thorneburg in view of Higaki and Rock) is further disclosed wherein side portions of each projection (38b of Rock) are substantially perpendicular to a surface plane of the second surface (inner surface 45) of the knitted textile (see annotated Fig. 7 of Rock, note that terry loops 40 extend substantially vertically away from inner surface 45 so as to be substantially perpendicular to the inner surface plane).

    PNG
    media_image2.png
    335
    861
    media_image2.png
    Greyscale


Regarding claim 9, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above. Thorneburg further discloses wherein the third yarn (T-1) may comprise a non-absorptive, hydrophobic fiber such as acrylic (see column 2, lines 28-30), but fails to disclose wherein the third yarn comprises 100% non-absorptive polyester fibers or filaments.
	However, Higaki further teaches wherein fibers such as acrylic and polyester are known in the art to be suitable for use as fibers that are dimensionally stable in response to moisture, i.e., non-absorptive fibers (see paragraph 0016).
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s acrylic fibers to be polyester fibers, as such a modification would be nothing more than a simple substitution of one known hydrophobic/non-absorptive fiber/yarn for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg, Higaki, and Rock, as applied to claim 1 above, in view of Rock et al. (herein Rock ‘824)(US PG Pub 2008/0189824).
Regarding claim 7, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above. Thorneburg further discloses wherein the first yarn (B-1) can comprise a non-absorptive, hydrophobic fiber such as nylon (see column 2, lines 28-36), and but fails to disclose wherein the first yarn comprises 50% non-absorptive polyester fibers or filaments and 50% non-absorptive cationic dyeable polyester fibers or filaments.
	However, Higaki further teaches wherein the first yarn may comprise any known yarn that does not change dimensions in response to moisture, i.e., non-absorptive fibers, such as nylon or polyester (see paragraph 0016).
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s nylon fibers to be polyester fibers, as such a modification would be nothing more than a simple substitution of one known hydrophobic/non-absorptive fiber/yarn for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.
	Thorneburg, Higaki, and Rock fail to further teach wherein the non-absorptive polyester fibers comprise 50% polyester fibers or filaments and 50% cationic dyeable polyester fibers or filaments.
However, Rock ‘824 teaches a knitted material (32, see paragraph 0072) formed from any suitable known synthetic yarn such as nylon or polyester, wherein the polyester is cationic dyeable polyester (see paragraph 0072), so as to allow the yarn to be dyed to a darker hue to accentuate a desired pattern (see paragraph 0072).
Therefore, based on Rock ‘824’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Thorneburg’s polyester yarn to comprise cationic dyeable polyester fibers, as doing so would allow the yarn to be dyed to a darker hue to accentuate a desired pattern. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	As modified, Thorneburg’s non-absorptive first yarn would comprise 100% non-absorptive cationic dyeable polyester fibers or filaments, and would thus comprise 50% non-absorptive polyester fibers or filaments and 50% non-absorptive cationic dyeable polyester fibers or filaments, as claim 7 as currently presented does not prohibit the 50% non-absorptive polyester fibers or filaments from also being cationic dyeable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg, Higaki, and Rock, as applied to claim 1 above, in view of Baron et al. (herein Baron)(US PG Pub 2005/0208860).
Regarding claim 8, Thorneburg, Higaki, and Rock together teach the limitations of claim 1, as discussed above but fail to further teach wherein the second yarn is a bi-component yarn formed from Nylon 6 fibers or filaments and non-absorptive cationic dyeable polyester fibers or filaments.
However, Baron teaches a garment (10) formed from yarns (21, 22) that exhibit a dimensional transformation upon exposure to moisture (see paragraphs 0056-0057 and 0061), wherein the yarns may be bi-component yarns include a mix of various fibers, including non-absorptive cationic dyeable polyester fibers or filaments, and nylon (see paragraph 0061).
Therefore, based on Baron’s teachings, it would have been obvious to one having ordinary skill in the art to have modified Thorneburg’s second yarn (which is configured to exhibit a dimensional change upon exposure to moisture) to be a bi-component yarn formed from Nylon fibers or filaments and non-absorptive cationic dyeable polyester fibers or filaments, as nylon and polyester are disclosed to be known suitable materials for forming a textile structure. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Baron fails to explicitly teach wherein the nylon fibers are Nylon 6 fibers.
However, Higaki further teaches wherein the second yarn (A) may include nylon, nylon 6, or nylon 66 (see paragraph 0011), as such nylon variants are known in the art.
Therefore, based on Higaki’s teachings, it would have been obvious to one having ordinary skill in the art to have selected Nylon 6 fibers for the bi-component yarn, as such a modification would be nothing more than a simple substitution of one known nylon variant for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.






Examiner’s Note
Claims 10-12 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 10-12 remain rejected under 35 USC 112(a), as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732